Exhibit 10.33

SARA LEE CORPORATION

1998 Long-Term Incentive Stock Plan

Stock Option Grant Notice and Agreement

{Name of Participant}

(“Participant”)

Sara Lee Corporation (the “Company”) is pleased to confirm that you have been
granted a stock option (an “Option”), effective as of {date} (the “Grant Date”),
as provided in this Stock Option Grant Notice and Agreement (the “Agreement”):

1. Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”) at the
exercise price specified below (the “Exercise Price”).

 

Number of Option Shares

  

Exercise Price Per Option

{number shares}    {exercise price}

which vests as follows:

{vesting schedule} on {vesting date}

Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Award, you agree to be bound by the terms and conditions herein,
the Plan and any and all conditions established by the Company in connection
with Awards issued under the Plan, and understand that this Award does not
confer any legal or equitable right (other than those rights constituting the
Award itself) against the Sara Lee Companies directly or indirectly, or give
rise to any cause of action at law or in equity against the Sara Lee Companies.
In order to vest in the (Options/RSUs) described in this Agreement, you must
accept this Award.

2. Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the 1998 Long-Term Incentive Stock Plan (the
“Plan”), a copy of which has been provided to the Participant, and the
provisions of which are incorporated herein by reference. This Option is not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

3. Expiration Date. This Option expires on the tenth anniversary of the Grant
Date (the “Expiration Date”), subject to earlier expiration upon your death,
disability or other termination of employment, as provided below.

4. Vesting. This Option may be exercised only to the extent it has vested.
Subject to paragraphs 5 and 6 below, if you are continuously employed by the
Company or any of its subsidiaries (collectively, the “Sara Lee Companies”) from
the Grant Date until the Vesting Date, this Option will vest with respect to the
percentage of the Option Shares indicated above on that Vesting Date.

5. Death, Total Disability or Retirement. If you cease active employment with
the Sara Lee Companies, because of your death or permanent and total disability
(as defined under the appropriate disability benefit plan if applicable), all
Option Shares will vest immediately and the last date on which Option Shares may
be exercised will be the earlier of five years from the date of death or
disability or the expiration date of this award. In the case of your attaining
age 55 or older and, if you have at least 10 years of service with the Sara Lee
Companies when your employment terminates or attain age 65 regardless of
service, the award will continue to vest after your termination and the last
date on which Option Shares may be exercised will be the Expiration Date. These
provisions apply only to the awards granted herein; other types of awards may
have different provisions.

 

1



--------------------------------------------------------------------------------

6. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.

(a) Involuntary Termination. If your employment with the Sara Lee Companies is
terminated by the Company and you are eligible to receive severance benefits
under the Sara Lee Corporation Severance Plan for Corporate Officers, the
Severance Pay Plan, the Severance Pay Plan for Executives, the Severance Pay
Plan for Certain Events or any other written severance plan of the Company
(collectively, a “Severance Event Termination”), the last day on which this
Option may be exercised is the earlier of (i) the Expiration Date or (ii) 90
days following the last day of your severance period as defined in your
severance agreement. This Option will continue to vest only through the last day
of your severance period.

In the event your employment with the Sara Lee Companies is terminated as a
result of the sale, closing or spin-off of a division, business unit or other
component of the Company, all Options will vest as of the closing date of the
transaction and be exercisable for six months following the closing date of the
transaction, subject to the provisions of paragraph 5, unless otherwise
determined by the Company. This provision does not apply with respect to any
transaction that would be considered a Change of Control as defined in Article X
of the Plan.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described in 5 and 6(a),
(i.e., you voluntarily terminate your employment with the Sara Lee Companies or
your employment is terminated by a Sara Lee Company and you are not eligible for
severance pay under the Company’s severance plans), then this Option shall
terminate 90 days after the date of your termination of employment. Vesting of
this Option ends on the date of your termination of employment.

7. Exercise. This Option may be exercised in whole or in part for the number of
shares specified (which in all cases must be at least the lesser of 250 or the
total number of shares outstanding under this Option) with the Company’s
designated agent by remitting full payment of the Exercise Price for such number
of Option Shares. A number of exercise alternatives are available through the
Company’s agent. This Option will be considered exercised on the date of
(a) your execution of the exercise with the Agent and (b) your payment of the
Exercise Price have both been received by the Agent. Electronic acceptance of
the grant as well as the exercise of any portion of this Option will be
considered your acceptance of all terms and conditions specified in this
Agreement.

8. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationship(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then (i) this Option, to the extent it remains unexercised,
shall terminate automatically on the date on which you first engaged in such
wrongful conduct and (ii) you shall pay to the Company in cash any financial
gain you realized from exercising all or a portion of this Option within the six
month period immediately preceding such wrongful conduct. For purposes of this
paragraph 8, financial gain shall equal, on each date of exercise during the six
month period immediately preceding such wrongful conduct, the difference between
the fair market value of the Common Stock on the date of exercise and the
Exercise Price, multiplied by the number of shares of Common Stock purchased
pursuant to that exercise (without reduction for any shares of Common Stock
surrendered or attested to) reduced by any taxes paid in countries other than
the United States to acquire and or exercise and which taxes are not otherwise
eligible for refund from the taxing authorities. By accepting this Option, you
consent to and authorize the Company to deduct from any amounts payable by the
Company to you, any amounts you owe to the Company under this paragraph 8. This
right of set-off is in addition to any other remedies the Company may have
against you for your breach of this Agreement.

 

2



--------------------------------------------------------------------------------

9. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you.

10. Transferability of Option Shares. You may not offer, sell or otherwise
dispose of any Common Stock covered by the Option in a way which would:
(i) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other country) or to amend or supplement any such filing or (ii) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Act of 1934, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions on Common Stock received by
you pursuant to this Option.

11. Conformity with the Plan. This Option is intended to conform in all respects
with, and is subject to all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan or the Program Description shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan and the
Program Description.

12. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Grant Agreement or the Program Description will be
determined and resolved by the Compensation and Employee Benefits Committee of
the Company’s Board of Directors (“Committee”) or its authorized delegate. Such
determination or resolution by the Committee or its authorized delegate will be
final, binding and conclusive for all purposes.

13. No Rights to Continued Employment. Nothing in this Agreement, the Plan or
Program Description confers any right on you to continue in the employ of the
Sara Lee Companies or affects in any way the right of a Sara Lee Company to
terminate your employment with or without prior written notice at any time for
any reason.

14. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport/visa
information, age, language skills, drivers license information, date of birth,
birth certificate, social security number or other employee identification
number, nationality, C.V. (or resume), wage history, employment references, job
title, employment or severance contract, current wage and benefit information,
personal bank account number, tax-related information, plan or benefit
enrollment forms and elections, option or benefit statements, any shares of
stock or directorships in the Company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing your
consent may affect your ability to participate in the Plan.

 

3



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) Modification. The grant of this Option is documented by the minutes of the
Committee which records are the final determinant of the number of shares
granted and the conditions of this grant. The Committee may amend or modify this
Option in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant such Option, provided that no such
amendment or modification shall impair your rights under this Agreement without
your consent. Except as in accordance with the two immediately preceding
sentences and paragraph 17, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Company Law of the
State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

16. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, or spouse, and shall ensure that
none of them discloses such existence or terms to any other person, except as
required to comply with legal process.

17. Amendment. Notwithstanding anything in the Plan, any program description or
this Award Notice to the contrary, this award may be amended by the Company
without the consent of the Participant, including but not limited to
modifications to any of the rights granted to the Participant under this award,
at such time and in such manner as the Company may consider necessary or
desirable to reflect changes in law.

SARA LEE CORPORATION

 

4